            Case 3:20-cv-02662-SI Document 37 Filed 08/10/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
      JUSTIN MEARS,
 4                                                  Case No. 20-cv-02662-SI (SI)
                    Plaintiffs,
 5
              v.                                    PRETRIAL PREPARATION ORDER
 6                                                  (CIVIL)
      ALL-CLAD METALCRAFTERS, LLC, et
 7    al.,
 8                  Defendants.

 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   FURTHER CASE MANAGEMENT: December 11, 2020 at 3:00 PM.
     Counsel must file a joint case management statement seven days in advance of the
12   conference.

13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: December 15, 2020
14   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
15
     NON-EXPERT DISCOVERY CUTOFF: April 15, 2021
16
     DESIGNATION OF EXPERTS: May 3, 2021; REBUTTAL: June 24, 2021;
17        Parties SHALL conform to Rule 26(a)(2).
18
     EXPERT DISCOVERY CUTOFF: September 6, 2021
19
     MOTION for Class Certification SHALL be filed by October 20, 2021;
20        Opp. Due: November 22, 2021; Reply Due: December 13, 2021;
          and set for hearing no later than January 7, 2022 at 10:00 AM.
21
     PRETRIAL CONFERENCE and TRIAL DATE: TBD.
22

23   ADR to be completed by November 30, 2020 through private mediator. The parties shall file
     a notice with the Court by August 28, 2020 stating their choice of mediator and when
24   mediation is scheduled.
25

26
     SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
27

28
               Case 3:20-cv-02662-SI Document 37 Filed 08/10/20 Page 2 of 2




 1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
 2   of the case, including settlement. Parties SHALL conform to the attached instructions.
     Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
 3   action.

 4          IT IS SO ORDERED.

 5

 6   Dated: August 10, 2020

 7                                                    ____________________________________
                                                      SUSAN ILLSTON
 8                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
